22 U.S. 576 (1824)
9 Wheat. 576
WALDEN ex dem. DENN
v.
CRAIG.
Supreme Court of United States.
February 6, 1824.
February 21, 1824.
*577 This cause was argued by Mr. Taylor,[a] for the plaintiff, no counsel appearing for the defendant.
Mr. Chief Justice MARSHALL delivered the opinion of the Court.
Upon this case two questions arise:
1. Ought the Circuit Court to have granted leave to the plaintiff to extend the term laid in his declaration?
2. Does a writ of error lie to the refusal to grant this amendment?
It has been truly said in argument, by the counsel for the plaintiff in error, that the power of amendment is extended at least as far in the 32d *578 section of the judiciary act, as in any of the British statutes; and that there is no species of action to which the discretion of the Court in this respect ought to be more liberally applied than to the action of ejectment. The proceedings are all fictitious, fabricated for the mere purposes of justice, and there is every reason for allowing amendments in matters of mere form. There is peculiar reason in this case, where the cause has been protracted, and the plaintiff kept out of possession beyond the term laid in the declaration, by the excessive delays practiced by the opposite party. The cases cited by the plaintiff's counsel in argument are, we think, full authority for the amendment which was asked in the Circuit Court, and we think the motion ought to have prevailed. But the course of this Court has not been in favour of the idea that a writ of error will lie to the opinion of a Circuit Court, granting or refusing a motion like this. No judgment in the cause is brought up by the writ, but merely a decision on a collateral motion, which may be renewed. For this reason, the writ of error must be dismissed.
NOTES
[a]  He cited Cro. Jac. 440. 1 Salk. 47. 2 Str. 807. 2 Burr, 1159. 4 Burr, 2447. Str. 1272. Cowp. 841. 7 Cranch, 569. 1 Cranch, 110. 4 Cranch, 237. 4 Cranch, 324. 5 Cranch, 11. 5 Cranch, 15. 6 Cranch, 206. 7 Cranch, 569.